 Case: 4:20-cv-00273-JMB Doc. #: 31 Filed: 07/27/21 Page: 1 of 3 PageID #: 1643




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JOHN DOE, by and through his                    )
next friend LINDA HOUSEKNECHT,                  )
                                                )
            Plaintiff,                          )
                                                )
      vs.                                       )           Case No. 4:20 CV 273 JMB
                                                )
GREATER ST. LOUIS AREA COUNCIL,                 )
BOY SCOUTS OF AMERICA, INC., et al.,            )
                                                )
            Defendants.                         )

                              MEMORANDUM AND ORDER

       This matter is before the Court on the Notice of Entry of Order of Order Approving Fifth

Stipulation by and among the Boy Scouts of America, the Official Committee of Survivors of

Abuse and the Official Committee of Unsecured Creditors Modifying the Consent Order Granting

the BSA’s Motion for Preliminary Injunction Pursuant to 11 U.S.C. §§ 105(A) and 362 and Further

Extending the Termination Date of the Standstill Period ("Notice of Entry of Order … Further

Extending the Termination Date of the Standstill Period"). (ECF No. 30)

       On March 21, 2019, Plaintiff John Doe (“Plaintiff”) originally filed this personal injury

tort action against Defendants Greater St. Louis Area Council, Boy Scouts of America, Inc.

("GSLAC"), Boy Scouts of America ("BSA"), and Samuel Christian Carleton ("Carleton") in the

Circuit Court of St. Francois County, Missouri. All three Defendants have been served and have

filed an Entry of Appearance. (ECF Nos. 6-8)

       The Petition alleges that Plaintiff, as a minor, was working as an Aquatics/Troop Counselor

for GSLAC and BSA and was the victim of sexual assaults by Carleton. Carleton, as the Aquatic

Director, held a position of authority over Plaintiff, and GSLAC and BSA are responsible for the

                                                1
    Case: 4:20-cv-00273-JMB Doc. #: 31 Filed: 07/27/21 Page: 2 of 3 PageID #: 1644




actions of Carleton committed while in the course and scope of his employment. (ECF No. 1-3)

The Petition consists of four state law claims, alleging that BSA and GSLAC are liable in

connection with certain personal injury torts (Count I - Agency, Count II -Negligence, Count III –

Assault and Battery, and Count IV – Punitive Damages), stemming from the abuse Plaintiff

suffered. On February 18, 2020, all three Defendants filed separate Answers. (ECF Nos. 6-8)

         BSA filed its Notice of Removal1 removing the instant action to this Court pursuant to 28

U.S.C. §§ 1334 and 1452(a) and Rule 9027 of the Federal Rules of Bankruptcy Procedure, arguing

that this action is related to the Bankruptcy Case, and that Plaintiff's Petition arises in or arises

under the Bankruptcy Case. (ECF No. 1) "The Action is one of more than 290 similar civil actions

currently pending in state and federal courts across the country that assert personal injury tort

claims against BSA and various non-debtor co-defendants arising from the alleged abuse of a

former youth or adult member of the BSA either by an adult scouting leader, an adult volunteer,

or by another youth member (such cases and claims together, the 'Pending Abuse Actions')." (ECF

No. 1 at 2, ¶ 2)

         On that same date, BSA filed for Chapter 11 bankruptcy in the United States Bankruptcy

Court for the District of Delaware ("Bankruptcy Case"). See In re Boy Scouts of America, Lead

Case No. 20-10343 (Bankr. D. Del. Feb. 18, 2020). As a result, certain personal injury actions

against BSA, including the instant case, were stayed under the automatic stay provision of 11

U.S.C. § 362(a). Additional consent orders continued to stay this instant action through May 18,

June 8, and November 20, 2020, March 23, and July 25, 2021. (ECF Nos. 16, 18, 27, 28)

         In the Notice of Entry of Order … Further Extending the Termination Date of the Standstill

Period, BSA reports that the Debtors filed the Third Amended Chapter 11 Plan of Reorganization



1
    Neither GSLAC nor Carleton joined in the removal petition.
                                                 2
 Case: 4:20-cv-00273-JMB Doc. #: 31 Filed: 07/27/21 Page: 3 of 3 PageID #: 1645




for Boy Scouts of America and Delaware BSA, LLC ("Plan") (ECF No. 30-1), and that the

Bankruptcy Court for the District of Delaware entered an order on July 21, 2021, "further

extending the stay of proceedings in this action … up to and including the date of the first omnibus

hearing after the Bankruptcy Court issues its decision confirming or denying confirmation of the

Plan, subject to further extension by the Bankruptcy Court." (ECF No. 30 at *2) (internal footnote

omitted). Accordingly,

       IT IS HEREBY ORDERED that the instant action is stayed until the date of the first

omnibus hearing after the Bankruptcy Court issues its decision confirming or denying

confirmation of the Plan.

       IT IS FURTHER ORDERED all proceedings against BSA and GSLAC are hereby stayed

pending the resolution of the bankruptcy proceedings filed by BSA or further order from this Court.

The parties shall file a joint status report on September 27, 2021, and every ninety days thereafter

regarding the status of the bankruptcy proceedings in In re Boy Scouts of America, Lead Case No.

20-10343 (Bankr. D. Del. Feb. 18, 2020).



                                                     /s/ John M. Bodenhausen
                                                     JOHN M. BODENHAUSEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 27th day of July, 2021.




                                                 3
